      Case 3:17-cv-03226-MAS-DEA Document 59-4 Filed 09/24/19 Page 1 of 1 PageID: 1904




425 Eagle Rock Avenue, Suite 302, Roseland, NJ 07068
(973) 618-4100 Fax (973) 618-0685
 Justin F. Johnson, Resident Managing Attorney

Direct Dial: (973) 618-4118
Email: hbmankoff@mdwcg.com


                                             September 24, 2019


                                        ELECTRONICALLY FILED

Clerk of Court
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        RE:      Agudath Israel of America v. Township of Jackson, New Jersey
                 Docket No.: 3:17-cv-03226-MAS-DEA
                 Our File No.: 41034.00107

Dear Sir/Madam:

       It has come to our attention that our Declaration, submitted with our Opposition to Plaintiffs’
Preliminary Injunction Motion, inadvertently omitted copies of unpublished opinions cited therein. Attached is
an Amended Declaration rectifying this inadvertent omission.

        Our apologies for any inconvenience.

                                             Very truly yours,

                                             /s/ Howard B. Mankoff

                                             Howard B. Mankoff

HBM:lt

Encl.

cc:     All Counsel of Record – (w/encl.) Via ECF
LEGAL/125094986.v1
